In the Missourt Court of Appeals
Eastern District

DIVISION FOUR
LK.R. By Next Friend J.M.R., and J.M.R., No. ED107274
Individually, }
)
Respondent, } Appeal from the Circuit Court of
} St. Louis County
Vs. ) 13SL-DR05364-01
)
K.L.D., ) Honorable Mondonna L. Ghasedi
)
Appellant. ) Filed: October 1, 2019

OPINION

This domestic relations case concerns the legal and physical custody and visitation of
LK.R. (“Child”), the daughter of appellant K.L.D. (“Mother”) and respondent J.M.R. (“Father”).
Mother appeals from the judgment of the Circuit Court of St. Louis County which modified the
legal and physical custody arrangements set forth in the court’s 2014 judgment under which the
parties had shared legal custody, Mother had sole physical custody, and Father unsupervised
visitation. On Father’s motion to modify in which he alleged that Mother had falsely accused him
of sexually abusing Child and that Mother had wrongfully interfered with and damaged his
visitation rights and relationship with Child, the trial court granted Father sole legal and physical

custody of Child and Mother one hour of supervised visitation per week.
On appeal, Mother claims (1) the trial court’s award of one hour of supervised visitation
per week violates § 452.375.4', and (2) there was no evidence to show that supervision is necessary
to protect Child’s emotional development. We affirm.

Standard of Review

The applicable standard of review requires this Court to affirm the trial court’s judgment
unless it is not supported by substantial evidence, is against the weight of the evidence, or
erroneously declares or applies the law. Morgan v. Morgan, 497 S.W.3d 359, 363 (Mo.App.E.D.
2016) (citing Murphy v. Carron, 536 8.W.2d 30, 32 (Mo.banc 1976)). The trial court is in a
superior position to weigh all of the evidence and render a judgment based upon that evidence;
therefore, the judgment is to be affirmed under any reasonable theory supported by the evidence.
Id. (citing Love v. Love, 75 S.W.3d 747, 754 (Mo.App.W.D. 2002)). The trial court’s
determination of custody will not be disturbed on appeal unless this Court is firmly convinced the
determination is erroneous and is against the child’s best interests. /d. (citing Bather v. Bather,
170 S.W.3d 487, 492 (Mo.App. W.D. 2005)).

Discussion

1. The trial court did not abuse its discretion by limiting Mother to one hour of supervised
visitation per week because the court acted in Child's best interests.

When determining issues relating to custody, the trial court is required to make
determinations that wili best assure that both parents have frequent, continuing, and meaningful
contact with a child so Jong as it is in the best interests of the child. § 452.375.4. Here, the court

awarded Mother supervised visitation with Child for up to one hour per week. Mother contends

 

| All statutory references are to RSMo 2012 unless otherwise indicated.

2
that this limited visitation violates § 452.375.4 because it does not provide for frequent or
meaningful contact between her and Child. We disagree.

Generally, under § 452.400.1(1), a parent is entitled to “reasonable” visitation rights,
although it is within the trial court’s discretion to determine what constitutes reasonable visitation
tights. Kocsis v. Kocsis, 28 S.W.3d 505, 510 (Mo.App.E.D, 2000). We reverse such
determinations only upon a showing that the trial court has exercised its discretion in a manner
that is not in the child’s best interests. Scoft v. Scott, 147 S.W.3d 887, 898 (Mo.App. W.D. 2004).

When determining what visitation arrangement is in a child’s best interests, the court shall
consider each of the factors identified in § 452.375.2 that it considers relevant. See State ex rel.
SEF. vy. S.C.G.,, 554 S.W.3d 512, 522 (Mo.App.E.D. 2018). Here, we find that the court did so.
First, the court looked at the needs of Child for a frequent, continuing, and meaningful relationship
with both parents and the ability and willingness of each parent to provide for all of Child’s needs.
§ 452.375.2(2). In this regard, the court considered the testimony of the court-appointed
psychologist, Dr. James Reid, that Mother demonstrated behaviors consistent with borderline
personality disorder and that her condition posed a serious risk to Child’s psychological and
emotional development. The court also examined evidence of Mother’s deliberate and calculated
efforts to alienate Child from Father, including by denying him contact and visitation with Child
and by accusing him in reports to law enforcement of sexually abusing Child. The court concluded
based on this evidence that Mother is not currently able to perform the emotional and psychological
functions of a parent that are necessary to ensure Child’s healthy emotional development. The
court found no evidence that Father is unable or unwilling to perform his functions as a parent.

Second, the court examined which parent is more likely to allow Child frequent,

continuing, and meaningful contact with the other parent. § 452.375.2(4). The court found that
evidence of Mother’s efforts to undermine Child’s relationship with Father demonstrates that
Mother is opposed to Father having meaningful contact with Child and that unsupervised visitation
would likely lead to further attempts by Mother to damage Father’s relationship with Child, which
would be damaging to Child’s emotional development. The court concluded, therefore, that Father
is more likely than Mother to allow Child frequent, continuing, and meaningful contact with the
other parent.

Third, we find the court properly weighed the parties’ wishes as outlined in § 452.375.2(1)
when it considered both parents’ custody preferences and the GAL’s proposed parenting plan that
recommended sole legal and physical custody to Father with supervised visitation to Mother.

Fourth, the court looked at the interaction and interrelationship of Child with parents,
siblings, and any person who may significantly affect Child’s best interests. § 452.375.2(3). The
court examined evidence of Child’s relationship with her step-sister, paternal grandparents, and
maternal grandmother. In particular, the court heard testimony about Mother’s turbulent
upbringing and the troubling relationship between Mother and Child’s maternal grandmother. As
for Father, he testified that he was concerned that Mother’s unsupervised visitation with Child may
subsequently lead to unsupervised contact between Child and her maternal grandmother who
Father believes played a role in undermining his relationship with Child.

Finally, the court considered the mental and physical health of all individuals involved, §
452.375.2(6), and found that Dr. Reid’s testimony was persuasive in demonstrating how Mother’s
probable borderline personality disorder may have detrimental consequences for Child’s emotional
development. The court also considered evidence of Father’s anxiety disorder, but did not find

that Father’s disorder would render him unable to effectively parent Child.
While we acknowledge that Mother has been granted very limited contact with Child, we
defer to the trial court’s discretion recognizing that the trial court has sought to respect § 452.375’s
overarching mandate to protect the best interests of Child while considering Mother’s stated desire
for contact. Yet we recognize the manifest logistical difficulties created by limiting visitation to
a sole hour per week given that Mother lives several hours away from the designated visitation
site. So, even if the trial court does not see fit in the future to remove supervision from its visitation
plan, it might consider in the future increasing the length of the weekly visitation to several hours—
even if still supervised—in order to allow Mother and Child to have a more meaningful and
beneficial visit.

Nevertheless, the court properly recognized that Mother’s ongoing mental health treatment
was necessary for Child’s well-being and specified that “[s]hould Mother ever want unsupervised
visitation, she would need to demonstrate to the Court that: 1) she has accepted her diagnosis; 2)
she is participating in treatment; 3) she understands how her past conduct was harmful to the Child;
and 4) that she has learned how to avoid such conduct in the future so that she can ensure the
proper emotional development of the Child, including how to foster the Child’s relationship with
Father.” In this way, the court not only identified the areas of Mother’s conduct which negatively
impact Child’s well-being but effectively provided Mother with a roadmap upon which to base a
future request for unsupervised visitation or for more visitation time or both.

Point denied.

2. There was substantial evidence to show that supervised visitation of Child is necessary
to protect Child’s emotional development.

The paramount concern in child custody cases is whether the trial court’s order serves the
best interests of the child. Adiller v. Miller, 184 S.W.3d 174, 180 (Mo.App.S.D. 2006). We will

affirm the court’s decision unless we are firmly convinced the welfare of the child requires some
other disposition. /d. This Court gives great deference to the trial court's assessment of the best
interests of the child because it is in the better position to judge the credibility of the witnesses, as
well as their sincerity, character, and other intangibles not completely revealed by the record. /#
re Snoke, 913 S.W.2d 407, 409 (Mo.App. W.D. 1996).

A trial court shall not restrict a parent’s visitation rights unless it finds that the visitation
would endanger the child's physical health or impair his or her emotional development. §
452.400.2(1). If this finding is made, the court can order supervised visitation. Miller, 184 S.W.3d
at 180; Robinson v. Robinson, 128 S.W.3d 543, 547 (Mo.App. W.D. 2003)). Here, the evidence
amply supports the court’s finding that supervised visitation is necessary to protect Child’s healthy
emotional development. At trial, Dr. Reid testified that Mother’s mental condition constitutes a
threat to Child’s psychological and emotional development—specifically, parents with borderline
personality disorder often prevent their children from developing crucial formative behaviors like
attachment, identity formation, and mood regulation. In fact, based upon Mother’s own testimony
about Child’s erratic behavior, Dr. Reid concluded that Child’s behavior is consistent with a
detachment disorder common in families where a parent has borderline personality disorder.
Father, for his part, expressed concern that unsupervised visitation would lead to further attempts
by Mother to damage Father’s relationship with Child, which the court found to be a reasonable
concern, Finally, Dr. Reid testified that Mother’s conduct described by Father demonstrated an
inability to effectively co-parent, which would be harmful to Child’s emotional development.
Therefore, in light of the foregoing, we find that the court’s conclusion that supervised visitation

is necessary to protect Child’s emotional development was supported by the record.
Conclusion
For the reasons set forth above, we affirm the judgment of the trial VX
Ss SY \

James Se Tadge

Gary M. Gaertner, Jr., and
Robin Ransom, J., concur.